DETAILED ACTION

Supplemental Non-Final Rejection
	The instant non-final Office action replaces the previously mailed Office action.  The time period for response is reset to begin with the mailing date of the instant Office action.

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-7, 9-10, 23-26, and 54-57 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDS of 3/9/2020 has been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-7, 9-10, 23-26, and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the calibration peak" in each of lines 5 and 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously recite “calibration peak.”  For the purpose of examination, any peak is interpreted to be “the calibration peak.”
Claim 23 recites the limitation "the calibration peak" in each of lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously recite “calibration peak.”  For the purpose of examination, any peak is interpreted to be “the calibration peak.”
Claim 57 recites the limitation "the patient" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  While the claim previously recites the plural term “patients,” it is unclear as to which single “patient” is “the patient” of the plurality of “patients”.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 57 recites administering a drug to treat a patient based on the level of TMAO.  Claim 57 does not limit the type of disease.  The original specification only has support for this limitation for kidney transplant rejections and fish odor syndrome.  Since kidney transplant rejections and fish odor syndrome are not a representative group of species for all types of diseases, the original disclosure lacks support for treating a patient (for any disease) based on the level of TMAO.  The lack of possession of this limitation results in a lack of WRITTEN DESCRIPTION.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is necessitated by amendment:
Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for kidney transplant rejections and fish odor syndrome, does not reasonably provide enablement for any other disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  For other diseases, it is not understood how using TMAO levels to determine drug treatment.

1.  The claim recites using TMAO levels to discriminate what groups get treatment for a disease.

2.  The specification only teaches such a technique for kidney transplant rejections and fish odor syndrome and no other diseases.

3.  The prior art of Beckonert et al. [Nature Protocols, volume 2, 2007, pages 2692-2703; on IDS] teaches purely measuring TMAO levels in NMR without relating TMAO levels to diseases.

4.  While the claim recites using TMAO levels to discriminate treatment for any disease, the specification only teaches such a technique for kidney transplant rejections and fish odor syndrome.  While the prior art teaching TMAO standardization, the prior art is silent on using TMAO levels to discriminate treatment in a clinical trial.  Consequently, using TMAO levels to discriminate treatment in clinical trials of other diseases in unpredictable and would require UNDUE EXPERIMENTATION.

	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 5-7, 9-10, are 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 2, 5-7, and 9-10 are drawn to methods, and claims 24-26 are drawn to processors.  The claim(s) recite(s) the judicial exceptions of manipulating NMR data in order to calibrate for pH changes, fitting curve functions to regions of the NMR spectra, and statistically weighting and analyzing regions around peaks.  This judicial exception is not integrated into a practical application because the judicial exception does not improve the structural functions of the devices or circuits on which they operate. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the prior art of Beckonert et al. [Nature Protocols, volume 2, 2007, pages 2692-2703; on IDS] teaches conducting NMR on TMAO and other internal standards is routine and conventional in the prior art.  The prior art of Baryshnikova et al. [Journal of Biomolecular NMR, volume 41, 2008, pages 5-7] teaches that conducting pH calibrations using NMR is routine and conventional in the prior art.
Claims 1, 4, 23, and 54-57 are not rejected under this statute because the claims do not recite judicial exceptions.  In addition, claim 57 recites administering a drug to a patient.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

35 U.S.C. 103 Rejection #1:
Claims 1, 4, 23, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckonert et al. [Nature Protocols, volume 2, 2007, pages 2692-2703; on IDS] in view of Baryshnikova et al. [Journal of Biomolecular NMR, volume 41, 2008, pages 5-7].  
Claim 1 is drawn to a method of determining a measure of TMAO in in vitro biosamples.  The method comprises calibrating NMR measurements for TMAO by identifying a location of the reference peak and using a defined linear relationship between the location of the reference peak and a calibration peak.  The method comprises generating a proton NMR spectrum for an in vitro biosample.  The method comprises electronically determining a level of TMAO of an in vitro biosample using a defined TMAO peak region having a single TMAO peak residing between about 3.2 and 3.4 ppm of a proton NMR spectrum.  The method requires that the calibration peak is electronically identified in a defined calibration peak region in the NMR spectrum of the biosample.
Claim 23 is drawn to similar subject matter as claim 1, except claim 23 is drawn to a processor.
Claims 4 and 54 are drawn to determining TMAO in blood plasma.
The document of Beckonert et al. studies metabolic profiling, metabolomic, and metabonomic procedures for NMR spectroscopy of urine, plasma, serum and tissue extracts [title].  Figure 1 on page 2693 of Beckonert et al. illustrates the electronically obtained NMR spectra of an in vitro sample containing TMAO between about 3.2 ppm and 3.4 ppm.  The "Equipment Setup” section on pages 2696-2697 of Beckonert et al. teaches the computerized NMR equipment setup for the NMR instrumentation.
Beckonert et al. does not teach the calibration limitations.
The document of Baryshnikova et al. studies internal pH indicators for biomolecular NMR [title].  Figure 1 of Baryshnikova et al. illustrates a linear calibration between a reference peak and a calibration peak based on the pH of the buffer solution.  Figure 1 of Baryshnikova et al. is interpreted to be the calibration region of the NMR spectrum.
It would have been obvious for someone of ordinary skill in the art at the time of the instant invention to modify the measurement of TMAO as an NMR standard in biofluids of Beckonert et al. by use of the pH calibration technique of Baryshnikova et al. wherein the motivation would have been that the additional tools used for calibration in Baryshnikova et al. facilitate accuracy in understanding NMR spectra [Figure 1 of Baryshnikova et al.].

35 U.S.C. 103 Rejection #2:
Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckonert et al. in view of Baryshnikov et al. as applied to claims 1, 4, 23, and 54 above, in further view of Janssens et al. [Analytical Chemistry, volume 63, 1991, pages 320-331; on IDS].
The claims recite statistically analyzing the TMAO peaks.  The probable actual TMAO peak location is identified by weighting a region around the expected TMAO peak location with a defining function.  The identifying also comprises identifying a highest weighted data point of the weighted region.  The identifying also comprises identifying a probable actual TMAO peak location corresponding to location of the highest weighted data point.
Beckonert et al. and Baryshnikov et al. make obvious measuring and calibrating TMAO peaks in NMR, as discussed above.  
Beckonert et al. and Baryshnikov et al. do not teach the curve fitting and weighting.
The document of Janssens et al. studies evaluation of three zero-area digital filters for peak recognition and interference detection in automated spectral data analysis [title].  The equations of Janssens et al. perform convolutions of the spectral data with the defined functions illustrated in Figure 1 on page 322 of Janssens et al.  It is noted that the Gaussian and triangular filters each identify a maximum point by which the spectral data are weighted.  Figure 9 on page 328 of Janssens et al. compares the original spectral data with the convolution of the spectral data to determine the probability of finding a peak in the convolved spectrum.  The fitting and curve fitting of Janssens et al. accounts for small misalignments.
It would have been obvious for someone of ordinary skill in the art at the time of the instant invention to modify the measurement of TMAO as an NMR standard in biofluids of Beckonert et al. and the pH calibration of Baryshnikov et al. by use of the data filtering of Janssens et al. wherein the motivation would have been that the peak transformation of Janssens et al. facilitates display of the peaks [Introduction on page 320 of Janssens et al.].  There would have been a reasonable expectation of success in combining Beckonert et al., Baryshnikov et al., and Janssens et al. because all three studies are analogously applicable to processing biological spectral data.

35 U.S.C. 103 Rejection #3:
Claims 6, 9, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckonert et al. in view of Baryshnikov et al. as applied to claims 1, 4, 23, and 54 above, in further view of Wishart et al. [US PGPUB 2004/0058386 A1; on IDS].in view of Delaglio et al. [Journal of Magnetic Resonance, volume 149, 2001, pages 276-281; on IDS].
Claims 6, 9, and 26 are further limiting comprising calculating a location of the defined TMAO peak region using a fitting region having a size between about 50-100 data points based on a location of a citrate reference peak, then reducing the fitting region to about 30 data points centered about the calculated location of the defined TMAO peak region.  The method comprises curve fitting the defined TMAO peak region with a defined curve fitting function.
Beckonert et al. and Baryshnikov et al. make obvious determining a measure of TMAO and citric acid in biosamples, as discussed above.  
The document of Wishart et al. studies automatic identification of compounds in a sample mixture by means of NMR spectroscopy [title].  Paragraph 43 of Wishart et al. teaches TMAO as an internal standard.  Paragraph 84 and Figure 3 of Wishart et al. teaches citric acid as a standard.
Beckonert et al. and Baryshnikov et al. do not entirely teach the recited curve fitting technique or citric acid as a standard.
Paragraph 84 and Figure 3 of Wishart et al. teaches citric acid as a standard.
Beckonert et al., Baryshnikov et al., and Wishart et al. do not entirely teach the recited curve fitting technique.
The document of Delaglio et al. studies measurement of homonuclear proton couplings from regular 2D COSY spectra [title].  Figures 2 and 3 of Delaglio et al. teach fitting curves to COSY peaks, narrow the windows, and then refit the peaks in Figures 3C-3E of Delaglio et al.
It would have been obvious for someone of ordinary skill in the art at the time of the instant invention to modify the measurement of TMAO and citrate as an NMR standard in biofluids of Beckonert et al. and the NMR calibration of Baryshinikov et al. by use of citrate as a standard as in Wishart et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, citrate is an alternative to TMAO.  There would have been a reasonable expectation of success in combining Beckonert et al., Baryshnikov et al., and Wishart et al. because all three studies analogously pertain to calibrating NMR samples.
It would have been obvious for someone of ordinary skill in the art at the time of the instant invention to modify the measurement of TMAO and citrate as an NMR standard in biofluids using curve fitting of Beckonert et al., Baryshnikov et al., and Wishart et al. by use of additional curve fitting of Delaglio et al. wherein the motivation would have been that the more sophisticated curve fitting of Delaglio et al. yield accurate results with not only chemical shifts, but also coupling constants [Figure 3 of Delaglio et al.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting Rejection #1:
Claims 2, 4, 7, 9, 10, 23, 24, 26, and 55-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, 3, 4, 5, 9, 10, 12, 1, and 23, respectively, of U.S. Patent No. 9,541,620 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to determining a level of TMAO in a proton NMR spectrum and adjusting to a reference peak by varying pH.  Both sets of claims recite calibrating and curve fitting.  While the claims of ‘620 recite more limitations than the instantly rejected claims, the claims of ‘620 anticipate the instantly rejected claims.

Double Patenting Rejection #2:
Claims 4, 5, 6, 54, 55, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 22, 1, and 21, respectively, of U.S. Patent No. 9,535,144 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to determining a level of TMAO in a proton NMR spectrum and adjusting to a reference peak by varying pH.  Both sets of claims recite calibrating and curve fitting.  While the claims of ‘620 recite more limitations than the instantly rejected claims, the claims of ‘620 anticipate the instantly rejected claims.

Double Patenting Rejection #3:
Claims 2, 4-7, 9-10, 24-26, and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 1, 9, and 14, respectively, of U.S. Patent No. 10,613,044 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to determining a level of TMAO in a proton NMR spectrum and adjusting to a reference peak by varying pH.  Both sets of claims recite calibrating and curve fitting.  While the claims of ‘044 recite more limitations than the instantly rejected claims, the claims of ‘044 anticipate the instantly rejected claims.

Related Prior Art
The document of Wishart et al. [US PGPUB 2004/0058386 A1; on IDS].studies automatic identification of compounds in a sample mixture by means of NMR spectroscopy [title].  Paragraph 43 of Wishart et al. teaches TMAO as an internal standard.  Figure 11 of Wishart et al. teaches using pH titrations to find the distances between reference peaks and standard peaks.  Label 314 of Figure 11 of Wishart et al. teaches curve fitting the peaks using Lorentzian functions.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Claims 2, 5, and 24-25 are free of prior art because prior art does not teach the calibration techniques recited in the claims.
Claims 55-56 are free of the prior art because the prior art does not teach the TMAO concentration levels recited in the claims.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        10 September 2022